Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on November 19, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a plurality of return points” and makes secondary reference to “each return point” and “each of the plurality of return points”.  It is unclear, and therefore indefinite, if these are the same return points.  The secondary references must be consistent.
Claims 2-7 are rejected for incorporation of the errors of the base claim by dependency.
Claim 8 recites the limitation “a plurality of return points” and makes secondary reference to “each return point” and “each of the plurality of return points”.  It is unclear, and therefore indefinite, if these are the same return points.  The secondary references must be consistent.
Claims 9-14 are rejected for incorporation of the errors of the base claim by dependency.
Claim 15 recites the limitation “a plurality of return points” and makes secondary reference to “each return point” and “each of the plurality of return points”.  It is unclear, and therefore indefinite, if these are the same return points.  The secondary references must be consistent.
Claims 16-20 are rejected for incorporation of the errors of the base claim by dependency.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing system” in claim 1, claim 8 and claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al., U.S. Patent 9,261,881 B1 (2016) in view of Heidrich et al., U.S. Patent 11,002,856 B2 (2021).
As to claim 1, Ferguson et al. discloses a method comprising: 
receiving, by a sensing system of an autonomous vehicle (AV), data representative of a point cloud comprising a plurality of return points, each return point comprising position coordinates representative of a reflecting region that reflects a transmission signal emitted by the sensing system (Column 11, Lines 32-43, Column 6, Lines 37-52); 
applying, to each of the plurality of return points, at least one threshold condition related to the radial velocity value of a given return point to identify a subset of return points within the plurality of return points (Column 10, Lines 41-51); 
removing the subset of return points from the point cloud to generate a filtered point cloud (Column 10, Lines 41-51); 
identifying objects represented by the remaining return points in the filtered point cloud (Column 6, Lines 12-36); and 
causing a driving path of the AV to be determined in view of the identified objects (Column 6, Lines 37-52).
Ferguson et al. does not disclose radial velocity values, as claimed.
Heidrich et al. discloses wherein the points include a radial velocity value (Column 7, Lines 4-23).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method disclosed in Ferguson et al., with the use of radial velocity value, as claimed, as disclosed by Heidrich et al., to determine the movement of the objects. 
 As to claim 8, Ferguson et al. discloses a system comprising: 
a sensing system of an autonomous vehicle (AV) (Column 3, Lines 8-26), wherein the sensing system is to: 
receive data representative of a point cloud comprising a plurality of return points, each return point comprising a radial velocity value and position coordinates representative of a reflecting region that reflects a transmission signal emitted by the sensing system (Column 11, Lines 32-43, Column 6, Lines 37-52); 
apply, to each of the plurality of return points, at least one threshold condition related to the radial velocity value of a given return point to identify a subset of return points within the plurality of return points (Column 10, Lines 41-51); 
remove the subset of return points from the point cloud to generate a filtered point cloud (Column 10, Lines 41-51); 
identify objects represented by the remaining return points in the filtered point cloud (Column 6, Lines 12-36); and 
cause a driving path of the AV to be determined in view of the identified objects (Column 6, Lines 37-52).
Ferguson et al. does not disclose radial velocity values, as claimed.
Heidrich et al. discloses wherein the points include a radial velocity value (Column 7, Lines 4-23).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method disclosed in Ferguson et al., with the use of radial velocity value, as claimed, as disclosed by Heidrich et al., to determine the movement of the objects. 
As to claim 15, Ferguson et al. discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed by a computing device, cause the computing device to: 
receive data representative of a point cloud comprising a plurality of return points, each return point comprising a radial velocity value and position coordinates representative of a reflecting region that reflects a transmission signal emitted by a sensing system of an autonomous vehicle (AV) (Column 11, Lines 32-43, Column 6, Lines 37-52);
apply, to each of the plurality of return points, at least one threshold condition related to the radial velocity value of a given return point to identify a subset of return points within the plurality of return points (Column 10, Lines 41-51); 
remove the subset of return points from the point cloud to generate a filtered point cloud (Column 10, Lines 41-51);
identify objects represented by the remaining return points in the filtered point cloud (Column 6, Lines 12-36); and 
cause a driving path of the AV to be determined in view of the identified objects (Column 6, Lines 37-52).

Ferguson et al. does not disclose radial velocity values, as claimed.
Heidrich et al. discloses wherein the points include a radial velocity value (Column 7, Lines 4-23).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computer-readable medium disclosed in Ferguson et al., with the use of radial velocity value, as claimed, as disclosed by Heidrich et al., to determine the movement of the objects. 

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al., U.S. Patent 9,261,881 B1 (2016) in view of Heidrich et al., U.S. Patent 11,002,856 B2 (2021), as applied to claim 1 above, and further in view of Smith et al., U.S. Patent Application Publication 2019/0317219 A1.
As to claim 2, Ferguson et al., as modified by Heidrich et al., discloses the method of claim 1.  
Ferguson et al. further discloses wherein the sensing system of the AV comprises a coherent light detection and ranging device (LiDAR) (Column 3, Lines 8-50). 
Ferguson et al. does not disclose a frequency-modulated continuous wave signal, as claimed.
Smith et al. discloses wherein the signal emitted by the sensing system comprises a frequency-modulated continuous wave (FMCW) signal (0024, 0052).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Ferguson et al., as modified by Heidrich et al., with the use of FMCW, as claimed, as disclosed by Smith et al., to provide added detail.
As to claim 3, Ferguson et al., as modified by Heidrich et al. and Smith et al., discloses the method of claim 2.  Ferguson et al. further discloses wherein the radial velocity values for each of the plurality of return points are derived from reflected FMCW signals (Column 11, Lines 32-43, Column 6, Lines 37-52).
As to claim 9, Ferguson et al., as modified by Heidrich et al., discloses the  system of claim 8.  
Ferguson et al. further discloses wherein the sensing system of the AV comprises a coherent light detection and ranging device (LiDAR) (Column 3, Lines 8-50).
Ferguson et al. does not disclose a frequency-modulated continuous wave signal, as claimed.
Smith et al. discloses wherein the signal emitted by the sensing system comprises a frequency-modulated continuous wave (FMCW) signal (0024, 0052).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 8, as disclosed by Ferguson et al., as modified by Heidrich et al., with the use of FMCW, as claimed, as disclosed by Smith et al., to provide added detail.
As to claim 10, Ferguson et al., as modified by Heidrich et al. and Smith et al., discloses the system of claim 9.  Ferguson et al. further discloses wherein the radial velocity values for each of the plurality of return points are derived from reflected FMCW signals (Column 11, Lines 32-43, Column 6, Lines 37-52).
As to claim 16, Ferguson et al., as modified by Heidrich et al., discloses the non-transitory computer-readable medium of claim 15.  
Ferguson et al. further discloses wherein the sensing system of the AV comprises a coherent light detection and ranging device (LiDAR) (Column 3, Lines 8-50).
Ferguson et al. does not disclose a frequency-modulated continuous wave signal, as claimed.
Smith et al. discloses wherein the signal emitted by the sensing system comprises a frequency-modulated continuous wave (FMCW) signal (0024, 0052).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computer-readable medium of claim 15, as disclosed by Ferguson et al., as modified by Heidrich et al., with the use of FMCW, as claimed, as disclosed by Smith et al., to provide added detail.
As to claim 17, Ferguson et al., as modified by Heidrich et al. and Smith et al., discloses the system of claim 16.  Ferguson et al. further discloses wherein the radial velocity values for each of the plurality of return points are derived from reflected FMCW signals (Column 11, Lines 32-43, Column 6, Lines 37-52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666